RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1174-21

LEANDER WILLIAMS,

          Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent.
___________________________

                   Argued October 3, 2022 – Decided October 18, 2022

                   Before Judges Currier, Enright and Bishop-Thompson.

                   On appeal from the New Jersey State Parole Board.

                   John P. Flynn, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; John P. Flynn, of counsel
                   and on the briefs).

                   Christopher C. Josephson, Deputy Attorney General,
                   argued the cause for respondent (Matthew J. Platkin,
                   Attorney General, attorney; Sookie Bae-Park, Assistant
                   Attorney General, of counsel; Suzanne Davies, Deputy
                   Attorney General, on the brief).
PER CURIAM

      Petitioner Leander Williams challenges the December 15, 2021 final

agency decision of respondent State Parole Board, which affirmed the special

condition that Williams enter a 180-day residential treatment program (RTP)

upon his administrative parole release. We affirm.

      Williams, now fifty-one years old, has been arrested forty-five times since

he was a teenager; he has twenty prior convictions, most of which are drug

related. Williams has served at least eight prison sentences. While incarcerated

between 2007 and 2009, he participated in an organizational scheme to provide

contraband to fellow inmates.      Additionally, he has a history of multiple

probation and parole violations.

      In July 2019, Williams was sentenced under various indictments to an

aggregate eight-year prison term, with a four-year period of parole ineligibility,

following convictions for: third-degree possession of a controlled dangerous

substance (CDS), N.J.S.A. 2C:35-10(a)(1); two counts of third-degree

possession of a CDS with intent to manufacture, distribute or dispense, N.J.S.A.

2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); two counts of third-degree

distributing a CDS near school property, N.J.S.A. 2C:35-7(a); and fourth-degree

contempt, N.J.S.A. 2C:29-9(a).


                                                                            A-1174-21
                                        2
       While serving this aggregate sentence, Williams engaged in treatment for

substance abuse with Alcoholic Anonymous, the Bo-Robinson Treatment and

Assessment Center and the Harbor House. In April 2021, he submitted to a

mental health parole evaluation and the evaluator determined Williams was a

"medium risk for recidivism." The evaluator also opined "[t]he likelihood of . . .

Williams successfully completing a projected term of parole is fair to poor due

to [his] past criminal lifestyle, limited pro[-]social problem-solving skills,

insufficient pro-social support network, limited education and drug relapse

risk." (emphasis added).

       In September 2021, a Board panel reviewed and certified Williams for

administrative parole release under the recently enacted Earn Your Way Out

(EYWO) Act, N.J.S.A. 30:4-123.55b.1         The panel also imposed a special

condition mandating Williams's participation in an RTP for a minimum of 180

days. Williams became eligible for parole the following month, having served

out his minimum sentence.

       In October 2021, Williams administratively appealed the special

condition, arguing the Board lacked the statutory authority to compel his

participation in an RTP once he qualified for administrative parole release under


1
    The EYWO Act became effective February 1, 2021.
                                                                            A-1174-21
                                        3
the EYWO Act. He further argued the special condition created an undue

hardship for him because it interfered with his ability to see his wife, who was

hospitalized and terminally ill with cancer.

      On November 10, 2021, two Board panel members affirmed the special

condition.2 Nine days later, Williams requested that his administrative appeal

be considered by the full Board. Before the full Board had the opportunity to

address his appeal, Williams was released to the RTP and subsequently

completed the 180-day program.3

      In December 2021, shortly after Williams commenced the RTP, his parole

officer (PO) granted Williams's request to visit his wife in the hospital. On the

day of the scheduled visit, the PO advised Williams he was a "flight risk" and




2
  The two-person Board panel initially recommended the duration of the RTP
be reduced to a minimum term between 90 and 180 days.
3
  The State previously moved for dismissal of this appeal, contending it was
moot. We denied its application in June 2022, and at argument, the State
conceded it no longer seeks dismissal of the appeal on this basis. Moreover,
because we are satisfied the issues in controversy here are capable of evading
review, we exercise our discretion to resolve them, notwithstanding Williams's
completion of the RTP. See Zirger v. Gen. Accident Ins. Co., 144 N.J. 327, 330
(1996).


                                                                           A-1174-21
                                        4
needed an escort to the hospital due to his history of violating parole.4 Williams

became "defensive and belligerent" with his PO and questioned why he was

assigned to the RTP.         Because Williams became increasingly "verbally

aggressive" and "argumentative," the PO told him to return to the housing unit

and "regroup." Based on Williams's ongoing behavioral problems, the visit was

postponed to the following day. 5

        On December 15, the full Board affirmed the panel's imposition of the

RTP as a special condition of Williams's administrative parole release. The

Board concluded:

              [p]ursuant to N.J.S.A. 30:4-123.55d(b), an inmate
              released on administrative parole shall be subject to the
              provisions and conditions established by the
              appropriate Board panel in accordance with the
              procedures and standards set forth in N.J.S.A. 30:4-
              123.59. The Board also finds that pursuant to N.J.S.A.
              30:4-123.59(b)(1)(a)[,] in addition to the general
              conditions of parole, the Board panel may impose
              additional special conditions of parole in an offender's
              case deemed reasonable . . . to reduce the likelihood of
              recurrence of criminal behavior. The Board finds . . .
              Williams participated in Alcoholics Anonymous . . .[,]
              the Bo-Robinson Treatment and Assessment Center . . .
              and . . . Harbor House . . . . . However, . . . [he] has a

4
   On one occasion, Williams absconded from parole supervision and had no
contact with his parole supervisor for approximately three months before he was
arrested.
5
    Williams's wife passed away eighteen days after the visit.
                                                                            A-1174-21
                                          5
            substantial criminal history involving drugs; . . . [and]
            is currently incarcerated for four drug[-]related
            offenses; . . . [His] offenses involve him selling cocaine
            and crack cocaine; [his] record reflects that he used
            cocaine in his teenage years and consumed alcohol
            daily; and . . . [he] has had several probation and parole
            opportunities in the past with violations[,] including
            failure to complete the Stages To Enhance Parolee
            Success Program. Therefore, the Board concurs with
            the Board panel's assessment that the imposition of the
            special condition requiring . . . Williams'[s] successful
            completion of a residential community program
            was . . . reasonable . . . to reduce the likelihood of
            recurrence of criminal behavior. The Board finds it
            imperative that . . . Williams receives additional
            programming to address his criminal behavior and
            substance abuse history, as well as obtain additional
            life/job skills, and that he will be able to participate in
            such programming in a residential community program.

                  ....

            The Board finds that placement in the Electronic
            Monitoring Program or release to the community is not
            appropriate at this time as it is imperative that . . .
            Williams receive additional program[m]ing in a
            residential community program.

      Shortly after the full Board issued its decision, Williams moved for

emergent relief before us, seeking vacatur of the RTP condition. We denied the

application, but subsequently granted his request to accelerate his appeal. The

Supreme Court also denied Williams's request for emergent relief, noting, as we

had, that Williams could apply to the Board for visits with his wife.


                                                                          A-1174-21
                                        6
      On appeal, Williams urges us to reverse the Board's imposition of the RTP

as a special condition. He again contends the Board "lacks statutory authority

to parole an inmate who qualifies for administrative parole release under the

[EYWO] Act to a residential facility." In addition, he argues "the special

condition mandating that [he] remain in a residential facility" was "arbitrary,

capricious, and unreasonable" because it did "not reasonably reduce the

likelihood of recurrence of criminal behavior and amount[ed] to an undue

hardship." We are not persuaded.

      The scope of our review of an administrative agency's decision is limited.

See Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018).

"Our review of the Parole Board's determination[s] is deferential in light of its

expertise in the specialized area of parole supervision." J.I. v. N.J. State Parole

Bd., 228 N.J. 204, 230 (2017) (citing McGowan v. N.J. State Parole Bd., 347

N.J. Super. 544, 563 (App. Div. 2002)). We affirm an agency determination

unless it "'went so far wide of the mark that a mistake must have been made.'"

N.J. State Parole Bd. v. Cestari, 224 N.J. Super. 534, 547 (App. Div. 1988)

(quoting 613 Corp. v. State, Div. of State Lottery, 210 N.J. Super. 485, 495

(App. Div. 1986)).




                                                                             A-1174-21
                                        7
      We recognize "[t]o a greater degree than is the case with other

administrative agencies, the Parole Board's decision-making function involves

individualized discretionary appraisals." Trantino v. N.J. State Parole Bd., 166

N.J. 113, 173 (2001) (citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348,

358-59 (1973)). Such appraisals are presumed valid. McGowan, 347 N.J.

Super. at 563. Therefore, "[w]e will reverse a decision of the Board only if the

offender shows that the decision was arbitrary or unreasonable, lacked credible

support in the record, or violated legislative policies." K.G. v. N.J. State Parole

Bd., 458 N.J. Super. 1, 30 (App. Div. 2019) (citations omitted). But an agency's

statutory interpretation is reviewed de novo. Toll Bros., Inc. v. Twp. of W.

Windsor, 173 N.J. 502, 549 (2002).

      It is well established "[t]he Parole Board 'is the administrative agency

charged with the responsibility of deciding whether an inmate satisfies the

criteria for parole release under the Parole Act of 1979[, N.J.S.A. 30:4-123.45

to - 123.76].'" Acoli v. N.J. State Parole Bd., 250 N.J. 431, 477 (2022) (quoting

In re Application of Hawley, 98 N.J. 108, 112 (1984)).6 Under this Act, the


6
  Williams's crimes were committed after substantial revisions to the Act were
adopted in 1997. "Under the current version of N.J.S.A. 30:4-123.53, the Board
may deny parole if it is shown by a preponderance of the evidence that an 'inmate
has failed to cooperate in his or her own rehabilitation or that there is a


                                                                             A-1174-21
                                        8
Board has "broad authority" to "discharge . . . its responsibilities," which

responsibilities "include imposing 'specific conditions of parole.'" J.K. v. N.J.

State Parole Bd., 247 N.J. 120, 131 (2021) (quoting N.J.S.A. 30:4-123.48(d);

30:4-123.59(b)(1)). Additionally, the Parole Act of 1979 allows the Board to

parole an inmate to a residential facility if the inmate would not otherwise be

released under N.J.S.A. 30:4-123.53. See N.J.S.A. 30:4-123.59(d).

      As our Supreme Court recently noted,

            [i]n describing the types of conditions that the Board
            may impose [under N.J.S.A. 30:4-123.59(b)(1)], the
            Legislature did not enumerate an exclusive list, but
            rather provided that "[s]uch conditions shall include,
            among other things, a requirement that the parolee
            conduct himself in society in compliance with all laws
            and refrain from committing any crime."               Ibid.
            (emphasis added).         For purposes of statutory
            construction, we view legislative use of the words
            "include, among other things," ibid., as "term[s] of
            enlargement, not of limitation," Zorba Contractors, Inc.
            v. Hous. Auth. of Newark, 282 N.J. Super. 430, 434
            (App. Div. 1995) [(citation omitted)]. Accordingly, the
            Legislature's use of those terms here indicates that it did
            not intend to specify every permissible condition of
            parole that the Board may impose.

            [J.K., 247 N.J. at 131-32.]




reasonable expectation that the inmate will violate conditions of parole imposed
pursuant to [N.J.S.A. 30:4-123.59] if released on parole at that time.'" Berta v.
N.J. State Parole Bd., 473 N.J. Super. 284, 304 n.8 (App. Div. 2022).
                                                                           A-1174-21
                                          9
      Mindful of the Court's expansive view in this regard, we observe that

under the EYWO Act, certain inmates are entitled to administrative parole

release

           at the time of primary or subsequent parole eligibility
           provided that:

                 (1) the inmate has not been previously convicted
                 of, adjudicated delinquent for, or is currently
                 serving a sentence imposed for any crime
                 enumerated in [N.J.S.A. 2C:43-7.2(d)]; [N.J.S.A.
                 2C:43-6(c) or (g)]; [N.J.S.A. 2C:7-2(b)(2)]; or
                 [N.J.S.A. 30:4-27.26];

                 (2) the inmate has not committed any prohibited
                 acts required to be reported to the prosecutor
                 pursuant to regulations promulgated by the
                 commissioner during the current period of
                 incarceration, and has not committed any serious
                 disciplinary infraction, designated in regulations
                 promulgated by the commissioner as a prohibited
                 act that is considered to be the most serious and
                 results in the most severe sanctions, within the
                 previous two years;

                 (3) the inmate has completed relevant
                 rehabilitation programs, as determined by the
                 Department of Corrections and State Parole
                 Board, available at the correctional facility . . . ;
                 and

                 (4) crime victims have received notification as
                 required by law.




                                                                         A-1174-21
                                      10
                  [N.J.S.A. 30:4-123.55d(a) (emphasis added).]7

      And pertinent to this appeal,

            an inmate who meets the criteria set forth [under
            N.J.S.A. 30:4-123.55d(a)] . . . . shall, during the term
            of parole supervision, remain in the legal custody of the
            Commissioner of Corrections, be supervised by the
            Division of Parole of the State Parole Board, and be
            subject to the provisions and conditions established by
            the appropriate board panel in accordance with the
            procedures and standards set forth in [N.J.S.A. 30:4-
            123.59].

            [N.J.S.A. 30:4-123.55d(b) (emphasis added).]

      Notwithstanding the wording of N.J.S.A. 30:4-123.55d(b), Williams

claims an inmate paroled under the EYWO Act "is automatically entitled to

'administrative parole release' . . . if [the parolee] meets certain objective

criteria" and the parolee cannot be subjected to the condition of an RTP. In

response, the State argues

            nothing in the plain language of N.J.S.A. 30:4-
            123.59(d) indicates that it represents the only
            circumstance in which the Board can parole an inmate
            to a residential facility. Nor does its plain language
            restrict the Board from imposing a special condition of
            parole to a residential facility for inmates released
            under administrative parole.


7
  Once an inmate meets the criteria set forth in N.J.S.A. 30:4-123.55d(a), "a
[Board panel] hearing shall not be required." N.J.S.A. 30:4-123.155d(b).


                                                                        A-1174-21
                                      11
      Courts "construe the words of a statute 'in context with related provisions

so as to give sense to the legislation as a whole.'" Spade v. Select Comfort

Corp., 232 N.J. 504, 515 (2018) (quoting N. Jersey Media Grp., Inc. v. Twp. of

Lyndhurst, 229 N.J. 541, 570 (2017)). If the plain language leads to a clear and

unambiguous result, the court's job is complete, Matter of Commitment of

W.W., 245 N.J. 438, 449 (2021), and the court applies "the law as written."

Kaminskas v. Off. of the Att'y Gen., 236 N.J. 415, 422 (2019). Courts "turn to

extrinsic tools to discern legislative intent . . . only when the statute is

ambiguous, the plain language leads to a result inconsistent with any legitimate

public policy objective, or it is at odds with a general statutory scheme." Shelton

v. Restaurant.com, Inc., 214 N.J. 419, 429 (2013).

      Guided by these principles, we agree with the State that the plain language

of the EYWO Act does not preclude the Board from imposing the special

condition of an RTP for an inmate granted administrative parole release.

Further, the EYWO Act explicitly permits the Board to set parole conditions "in

accordance with the procedures and standards set forth in . . . [N.J.S.A.] 30:4-

123.59," the same statute that has been read expansively by our Court in

recognition of the Board's "broad authority."




                                                                             A-1174-21
                                       12
      We also are not convinced Williams has demonstrated a legal basis for us

to conclude the Board's decision was arbitrary or capricious. To the contrary,

when the Board determined it was reasonable for Williams to complete an RTP

"to reduce the likelihood of recurrence of criminal behavior," it cited numerous

reasons for affirming the special condition, including that Williams: had "a

substantial criminal history involving drugs"; was "currently incarcerated for

four . . . drug[-]related offenses . . . [including] him selling cocaine and crack

cocaine"; and "had several probation and parole opportunities in the past with

violations." Moreover, the Board deemed "it imperative that . . . Williams

receive[] additional programming to address his criminal behavior and

substance abuse history," but also to "obtain additional life/job skills," noting

such programming was available "in a residential community program."

      The Board's findings are amply supported in the record and entitled to our

deference. See J.I., 228 N.J. at 230. Further, considering Williams's extensive

criminal history, his longstanding struggle with substance abuse, and his

multiple probation and parole violations, we discern no basis to conclude the

Board's decision to have Williams participate in a specific RTP — a program

tailored to assist him with specific issues and provide him with "life/job skills"

— was arbitrary or capricious.


                                                                            A-1174-21
                                       13
      In reaching this determination, we do not ignore that Williams participated

in substance abuse treatment programs prior to his administrative parole release.

But the Board recognized Williams engaged in treatment with Alcoholics

Anonymous, the Bo-Robinson Treatment and Assessment Center, and the

Harbor House while incarcerated, and still found it "imperative" he participate

in additional programming. We perceive no reason to second-guess the Board's

conclusion, given the individualized assessment it undertook before outlining

the issues Williams needed to address. It also is worth noting the Board's

assessment was not altogether different from that of the evaluator who

conducted a mental health evaluation of Williams months before his release. In

fact, the evaluator determined Williams was "a medium risk for recidivism" and

concluded the "likelihood of . . . Williams successfully completing a projected

term of parole" was "fair to poor" for a variety of reasons, including his "past

criminal lifestyle" and "drug relapse risk."

      Finally, we address Williams's contention the Board's imposition of the

RTP as a special condition constituted an undue hardship. To support his

argument, Williams highlights his inability to be with his wife when she was

dying of cancer; he also stresses he was his eighteen-year-old son's sole

caregiver when the condition was imposed. Although we recognize Williams's


                                                                           A-1174-21
                                       14
absence from the lives of both family members likely exacerbated an already

difficult situation, we cannot conclude his placement in the RTP was an undue

hardship.

      "Under N.J.A.C. 10A:71-6.6(a), '[t]he appropriate Board panel or the

Board may modify or vacate a condition of parole at any time for cause.'" J.K.,

247 N.J. at 134 (quoting N.J.A.C. 10A:71-6.6(a)). Further, a parolee may appeal

a Board's decision to impose a condition on parole if "[t]he condition . . . will

impose an undue hardship on the parolee or inmate."           N.J.A.C. 10A:71-

4.1(b)(1). The burden to prove the Board acted unreasonably rests with the

appellant. See Bowden v. Bayside State Prison, 268 N.J. Super. 301, 304 (App.

Div. 1993).

      Here, it is evident Williams was given the opportunity to visit his wife

after his administrative parole release. Also, as the Supreme Court and we

observed when denying his applications for emergent relief, Williams was free

to make an application to the Board for additional visits with his wife.

Moreover, he admits his son had reached majority by the time Williams was

paroled and released to the RTP. Under these circumstances, Williams falls

short of meeting his burden and showing his assignment to the RTP, a program




                                                                           A-1174-21
                                      15
designed to enhance his chance of success on parole, amounted to an undue

hardship.

     Affirmed.




                                                                   A-1174-21
                                  16